 In the Matter ofGLOVERSVILLE KNITTINGCOMPANY, EMPLOYERand-TEXTILEWORKERSUISION OF AMERICA,CIO,PETITIONERCaseNo. 3--R-1483.-Decided July7, 1947Mr. Lydon F. Haider,of Gloversville, N. Y., for the Employer.Messrs. Fred KrokenbergerandJohn Capodifero,of Amsterdam,N. Y., for the Petitioner.Mr. David C. Buichalter,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board onMarch 13, 1947, conducted a prehearing election among employees ofthe Employer in the alleged appropriate unit to determine whether ornot they desired to be represented by the Petitioner for the purposes ofcollective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that, of approximately 118 eligible voters,102 cast ballots, of which 78 were for the Petitioner, 18 were againstthe Petitioner, and 6 were challenged.Thereafter, a hearing was held at Gloversville, New York, on March28, 1947, before Francis X. Helgesen, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OE TFIE EMPLOYERGloversvilleKnittingCompany, a New York corporation operatesthree plants in the State of New York, including a plant at Glovers-ville, which is solely involved in this proceeding.The Employer en-gages at this plant in the manufacture of knitting cloth.During the74 N L. R. B.,No 82.453 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalendar year 1946, the Employer purchased for use in this plant rawmaterials valued in excess of $100,000, of which in excess of 50 percentrepresented shipments from outside the State of New York. Duringthe same period the Employer's finished products at this plant werevalued in excess of $250,000, of which in excess of 50 percent repre-sented shipments to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act..II.THE ORGANIZATION INVOLVED 1The Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all production employees of the Em-ployer at its Gloversville,New York, plant,including second handsand, the floorlady, but excluding office and clerical employees, truckdrivers, machine shop employees,firemen,watchmen,janitors, assistantforemen, assistant foreladies,foremen, foreladies,superintendents,and all other supervisory employeeswith the authorityto hire, pro-mote, discharge,discipline,or otherwise effect changes in the statusof employees or effectively recommend such action.The sole dis-agreement between the parties relates to the second hands and thefloorladywhom theEmployer would exclude from the unit as super-visory employees.The disagreement as to thesecond handswas reflected at the electionin the six ballots which were challenged.The disagreement as to thefloorlady was indicated for the first time atthe hearing.21The Layeis-off and Glove workers Local Union number 292, Amalgamated ClothingWorkers of America, CIO, herein called the ACWA and the representative of the enrplot eesinvolved herein under a contract which expired December 31, 1946, was advised of thisprocedure but disclaimed any interest in the matter and(lid not participate in the prehear-ing election or appear at the healing.2The Eniplover contended at the hearing that it had intended,but inadvertently failed,to challenge the ballot of the flooilady. GLOVERSVILLE KNITTING COMPANY4555Floorlady:This employee was employed as a floorlady approxi-mately 6 months before the hearing. She is employed in the spinningdepartment on the day shift working on spinning frames and instruct-ing other employees on this work.There are 15 employees on theday shift, all of whom are under the supervision of the foreman onthat shift.The floorlady is responsible for the proper maintenanceof the frames, and assists in keeping departmental records.Whilethe Employer contends that she has the authority effectively to recom-mend the hire, discharge, or change in status of employees, the recorddiscloses that she has not actually exercised such authority. In addi-tion, the floorlady, like production employees, is paid on an hourlybasis and appears to be subject to the same conditions of employment.Under all these circumstances we find that the floorlady is not asupervisory employee within our usual definition of the term and weshall include her in the unit hereinafter found appropriate.Second hands:There are in all six employees classified by the Em-ployer as second hands.One works in the picking department, onein the dyehouse department, two in the carding department, and twoin the spinning department.The picking department complement consists of 12 employees, 7 onthe day shift and 5 on the night shift. The 7 on the day shift consistof a foreman, a second hand and 5 production employees, while the5 on the night shift are a foreman and 4 production employees. Thesecond hand in this department is under the supervision of the fore-man of the picking department and spends about 100 percent of histime working in the warehouse where he oversees the warehouse oper-ations of receiving, weighing, and storing incoming stocks and ofblending and weighing out of all ingredients to make up the variousblends.There are six employees in the dyehouse department which operateson a day shift only. These include a foreman, an assistant foreman,a second hand and three production employees.The second handworks on the kettles of the automatic dyeing processes, as do the otherproduction employees in this department, handles the controls on otherequipment, relays to the production employees instructions from theassistant foreman, and is in charge of the "piece dyeing operations"carried on in a separate building across the street from the main dye-house operations.While the Employer contends that this second handsupervises any production employees whom he may need to assist himin the "piece dyeing operations," the record discloses that he rarelyrequires the services of other employees on this work, as he performsthese operations alone. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the carding department there are 18 employees, 10 on the dayshift and 8 on the night shift. The 10 on the day shift consist of aforeman, an assistant foreman, a second hand and 7 production em-ployees, while the 7 on the night shift are a foreman, a second hand,and 5 production employees.The second hands in this departmentsupervise the starting of batches on the day and night shift, respec-tively, and see that stock is feeding properly.They maintain equip-ment, assist in keeping departmental records and spend approximately20 percent of their time on actual production work.The spinning department complement consists of 25 employees, 15on the day shift and 10 on the night shift. The day shift includes aforeman, a second hand, a floorlady and 19 production employees;.while the 10 on the night shift are a foreman, a second hand, and 8production employees.The second hands in this'department adjustspinning mules and frames for proper operation, change lots on mulesand frames, test material for size and quality, and assist in keepingdepartmental records.The Employer contends that second hands are supervisory em-ployees in that they act in place of an absent assistant foreman, andin place of an absent foreman in those departments where there are noassistant foremen; that they have the authority effectively to recom-mend the hire, discharge, or change in status of production employees;and that, although employed throughout the entire period coveredby the prior contracts, they were never considered as being coveredthereunder.However, the record does not indicate that second handshave ever acted as foremen or assistant foremen, and, at the hearing,the Employer could not recall a single instance in which second handshad effectively recommended the hire, discharge, or change in status ofproduction employees.With respect to the bargaining history affecting these employees,the record discloses that as the result of a consent election held underBoard auspices on October 18, 1941, the ACWA was' certified as thesole bargaining agent of all production and maintenance employeesof the Employer, excluding the millwright and staff, mechanic andstaff, clerical and office employees and supervisory employees. InJanuary 1942, and again in 1943 and 1946, the Employer and theACWA executed contracts covering the same unit.3While these con-tracts excluded supervisory employees they made no specific mentionof the category of second hands, although second hands were employedduring the effective period of these contracts.However, in this con-nection the Employer concedes that two of the second hands who were3After the expiration of the 1946 contract on December 31, 1946, the ACWA made noeffort to renew its contract. GLOVERS17ILLE KNITTING COMPANY457performing some of the functions similar to that of a fixer and stock-man, respectively, were, in each case, paid the rate fixed in the contractfor these classifications.It also appears that like the productionemployees, the second hands have been paid on an hourly basis, haveparticipated in group or departmental incentive programs, and havereceived their vacations according to the schedule for productionemployees.The Board has in other cases in this and related industries foundsecond hands to be supervisory employees.4However, on the recordbefore us, we are unable to view these employees as typical of thatclassification.Indeed, the Employer admits that "the operation issmall in terns of the numbers of persons employed and it is thereforeimpossible to so limit the functions and duties of individuals or groupsthat they can be readily classified." In this connection, we havealready noted that 2 of the employees in dispute, viz, K. Johns andNelson Bowers, were being paid the rates for stockman and fixer, re-spectively, under the contract.5Moreover, to grant the Employer'srequest with respect to these employees would result in the exclusionfrom the 4 departments of 15 of the approximately 61 productionand maintenance employees as having supervisory powers.°Underall these circumstance, including the absence of convincing evidenceas to the supervisory status of the second hands, as well as the variednature of the duties of these employees in actual production, thesimilarity of their working conditions with others agreed to be in-cluded in the unit, we are persuaded that these employees are notsupervisory within the Board's customary definition of the term andthat their inclusion in the unit is warranted.Accordingly, we find that all production employees of the Employer:it its Gloversville, New York, plant, including second hands and thefloorlady, but excluding office and clerical employees, truck drivers,machine shop employees, firemen, watchmen, janitors, assistant fore-men, assistant foreladies, foremen, foreladies, superintendents, andall or any other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.4MatterofWhither Mills Company,66 N L R B 611;Matter ofDenison Cotton AtiltCompany,63 N. L R B 929. andMatter of Piedmont Cotton Mills,60 N L. R B 200At the prehcaring election these two employees stated that theywere classified asstockmanand fixer, respectively°Thereare 9admittedly supervisory employees in these 4 departmentsThe addition ofthe 6second handsto this group would therefore mciease the number to 15 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESThe results of the election held before the hearing show that thePetitioner has secured a majority of the votes cast,and that the chal-lenged ballots are insufficient to affect the results of the election.Under these circumstances we shall not direct that any of the chal-lenged ballots be opened and counted, but instead shall certify thePetitioner as the collectivebargainingrepresentative of the employeesin the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that Textile Workers Union of America,CIO, has been designated and selected by a majority of all productionemployees of the Employer at its Gloversville, New York; plant,including second hands and the floorlady but excluding office andclerical employees, truck drivers, machine shop employees, firemen,watchmen, janitors,assistant foremen and foreladies,foremen andforeladies,superintendents,and all supervisory employees withauthority to hire, promote, discharge, discipline or otherwise effectchanges in the status of employees,or effectively recommend suchaction, as their representative for the purposes of collective bargain-ing, and that,pursuant to Section 9 (a) of the Act,the said organiza-tion is the exclusive representative of all such employees for the pur-poses of collective bargaining with respect to rates of pay, wages,hours of employment,and other conditions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.